Citation Nr: 0637354	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-01 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York



THE ISSUES

1.  Entitlement to a compensable rating for bilateral 
sensorineural hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1941 to August 
1946.  This case is before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA hearing examination results from January 2002 show 
Level II hearing bilaterally; March 2004 examination results 
show Level II hearing, right, and Level III hearing, left.  
There is no exceptional pattern of hearing impairment.

2.  Tinnitus is assigned a single 10 percent rating, the 
maximum authorized rating.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.85, Diagnostic Code 6100, § 4.86 (2006).

2.  The law does not permit the assignment of a schedular 
rating higher than 10 percent for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d. 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating - Hearing Loss

In January 2002, the RO granted service connection for 
bilateral hearing loss and assigned an initial noncompensable 
rating for that disability, effective March 30, 2001, the 
date on which the service connection claim was filed.  The 
veteran perfected an appeal of that decision, seeking a 
compensable rating for his hearing loss.  

Evaluations of bilateral hearing loss range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by results of speech 
discrimination tests, along with average hearing threshold 
levels as measured by pure tone audiometry tests in the 
frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  38 C.F.R. § 4.85 (2006).  To evaluate the degree of 
hearing loss disability, the rating schedule establishes 
eleven auditory acuity levels, designated from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI, VIA, and VII 
(Diagnostic Code 6100) (2006).  Further, 38 C.F.R. § 4.85(a) 
requires that an examination for hearing loss be conducted by 
a state-licensed audiologist, and must include both a 
controlled speech discrimination test (Maryland CNC test) and 
a pure tone audiometry test.  Examinations must be conducted 
without the use of hearing aids.

The veteran underwent a VA audiology examination in December 
2000.  That examination was not conducted for compensation 
and pension (C&P) purposes, and the VA outpatient clinical 
records documenting the results of that examination do not 
provide complete pure tone audiometry data required in 
38 C.F.R. § 4.85.  Also, while they do reflect speech 
discrimination test scores, it is not clear whether they were 
derived from the Maryland CNC test, as required.  Moreover, 
the results were obtained before March 30, 2001, the date of 
the filing of the service connection claim.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006) (generally, the 
effective date of service connection or a rating assigned to 
a service-connected disability is the date of filing of the 
claim, or the date on which entitlement is shown, whichever 
is later).  Thus, the narrow focus of this appeal is whether 
the evidence dated from March 2001, forward warrants a 
compensable rating for hearing loss.  Based on these 
considerations, the Board evaluates this claim based on the 
C&P audiology examination results obtained during the course 
of this appeal (in January 2002 and March 2004), discussed 
below, which do provide the data necessary to evaluate the 
claim consistent with governing regulations.     

The results from the January 2002 C&P examination show pure 
tone threshold measurements, at 1000, 2000, 3000, and 4000 
Hertz, were on average 58 and 59, right and left.  Word 
discrimination (Maryland CNC Test) scores were 92 percent, 
bilaterally.  (The Board notes speech discrimination scores 
of 72 percent (AD, right) and 60 percent (AS, left) 
documented in the December 2000 VA record, but given the 
fairly significant disparity in percentages between December 
2000 and January 2002 - not a particularly lengthy period of 
time - and based on indication that the results from January 
2002 were based on the Maryland CNC test, it at least seems 
likely that the scores from December 2000 were not based on 
the Maryland CNC test.)  Under Table VI, 38 C.F.R. § 4.85, 
these findings yield Level II hearing, bilaterally.  Under 
Table VII (Diagnostic Code 6100), Level II hearing for each 
ear yields a noncompensable rating.    

The March 2004 C&P examination report reflects that pure tone 
threshold measurements, at 1000, 2000, 3000, and 4000 Hertz, 
were on average 65 bilaterally.  Word discrimination scores 
were 92 percent and 88 percent, right and left.  Under Table 
VI, the veteran has Level II hearing, right, and Level III 
hearing, left.  Thus, based on the 2004 results, he has 
poorer hearing acuity in his left ear.  Under Diagnostic Code 
6100, Level III hearing (poorer ear, left) and Level II 
hearing (better ear, right) yield a noncompensable rating. 

Therefore, based on the above audiology data, a compensable 
rating cannot be assigned.  The Board also has considered 
whether the case presents an "exceptional pattern" of 
hearing impairment under 38 C.F.R. § 4.86(a) or (b), based on 
the C&P examination results.  Under 38 C.F.R. § 4.86(a), pure 
tone thresholds at each of the four frequencies 1000, 2000, 
3000, and 4000 Hertz must be 55 decibels or higher.  Such 
criteria are not met for either ear, based on the 2002 and 
2004 data.  As for 38 C.F.R. § 4.86(b), the pure tone 
thresholds must be 30 decibels or less at 1000 Hertz and 70 
decibels or higher at 2000 Hertz.  Those criteria are not met 
based on 2002 or 2004 data, for either ear.  

The Board acknowledges the veteran's multiple written 
statements concerning his World War II service and noise 
exposure incurred therein.  Such information would be highly 
material if the issue before the Board is service connection.  
In fact, such information was a significant basis for 
granting service connection for hearing loss and tinnitus 
(discussed separately below).  However, where, as here, 
service connection is in effect, the issue is evaluation of 
the extent of hearing loss.  That determination depends 
purely on a mechanical application of audiology data to the 
above rating criteria.  Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  Therefore, while the Board appreciates the 
veteran's statements and has considered them, they are not 
dispositive on the issue on appeal, and that determination is 
in no way a reflection of the Board's impression as to 
credibility of such statements.  

Moreover, in the Board's opinion, because key evidence in 
this appeal is audiology data, and in particular, those 
obtained after March 2001, and in light of Lendenmann, the 
fact the veteran's claims file reportedly was not available 
when the two C&P examinations were conducted, under the 
circumstances of this case, is not prejudicial.  
Additionally, other than the VA clinical evidence specific to 
hearing impairment discussed above, the record does not 
contain other clinical evidence specific to hearing acuity 
measurement, and the veteran's report as to 
in-service history of noise exposure is documented in the 
examination reports.  Such considerations also support the 
conclusion against prejudicial effect due to lack of 
availability of the claims file during the C&P examinations.  
Furthermore, given the focus on clinical evidence of extent 
of hearing loss since March 2001, the veteran's reports 
concerning treatment for diminished hearing acuity many 
decades ago (see VA Forms 21-526, filed in March 2001, and 
21-4142, signed in 2002) have been noted, but the records of 
any such care, assuming they even exist now, would not be 
material to this appeal.  

Finally, as reflected in the November 2002 Statement of the 
Case (SOC), the RO determined that an extraschedular rating 
is not warranted, and the Board agrees.  Under 38 C.F.R § 
3.321(b)(1), in exceptional cases where schedular evaluations 
are inadequate, consideration of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability is made.  An 
"exceptional" case is one that presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In particular, no clinical 
evidence indicates that the hearing loss necessitates 
frequent hospitalization or medical care, or that the 
disability otherwise is an unusual or exceptional one.  

II.  Compensable Rating - Tinnitus

In January 2002, the RO granted service connection for 
bilateral tinnitus, and assigned an initial 10 percent rating 
therefor, effective March 30, 2001, the date on which the 
claim was filed.  This appeal stems from that decision.  The 
veteran apparently seeks a higher single percentage rating, 
or alternatively, two separate compensable ratings for each 
ear, for bilateral tinnitus.  See June 2003 statement.    

The RO denied a rating higher than 10 percent for tinnitus 
because 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 does not 
permit separate 10 percent ratings for tinnitus for each ear.  
DC 6260, as revised effective June 13, 2003, clarified 
existing VA practice that only a single 10 percent rating is 
assigned for tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2) (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the U.S. 
Court of Appeals for Veterans Claims (Court) held that pre-
1999 and pre-June 13, 2003 versions of DC 6260 required the 
assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus cases affected by Smith.  In Smith v. Nicholson, 
451 F.3d. 1344 (Fed. Cir. 2006), the Federal Circuit 
concluded that the Court erred in not deferring to VA 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and DC 6260, which permits only a single 10 percent rating 
for tinnitus, whether unilateral or bilateral.  Subsequently, 
VA lifted its stay of adjudication of pending tinnitus rating 
cases.  

In this case, tinnitus is assigned the maximum permissible 
schedular rating of 10 percent under DC 6260.  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has ("fourth element" notice).  38 C.F.R. § 3.159(b)(1).  
Notice should be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As for the tinnitus claim, laws and regulations governing 
VA's duties to notify and assist have no effect on an appeal 
where, as here, the law, and not underlying facts or 
development of facts, is dispositive.  See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002).  

As for the hearing loss claim, this appeal arises from the 
rating decision granting service connection.  Where, as here, 
VA receives a notice of disagreement that raises a new issue 
different from the one for which the claim was filed (that 
is, a compensable rating), the law requires VA to take proper 
action and issue an SOC if the disagreement is not resolved, 
which was done here as to entitlement to a compensable 
rating, but VA is not required to provide notice of the 
information and evidence needed to substantiate the new 
issue. VAOPGCPREC 8-03 (Dec. 22, 2003).

The SOC provided the specific rating criteria governing the 
assignment of percentage ratings for hearing loss disability, 
explained how the veteran's rating was derived, and included 
38 C.F.R. § 3.159, from which the "fourth element" notice 
requirement is derived.  The SOC also explained why 
extraschedular evaluation is not warranted.  The Supplemental 
SOC (SSOC) explained why a compensable rating for hearing 
loss remains denied, discussing the second of the two VA C&P 
examinations.  Further, in January 2004, during the appeal, 
VA sent the veteran a letter explaining that a higher 
(compensable) rating for hearing loss requires evidence of 
increased severity, and that, if he identifies the sources of 
pertinent evidence, then VA would assist him in obtaining 
records therefrom.  He was told that he ultimately is 
responsible for substantiating his claim with evidence not in 
federal custody.  In October 2006, VA notified the veteran of 
criteria governing the determination of degree of disability 
and of effective dates for degree of disability, consistent 
with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board fails to find that prejudice occurred due to timing 
of notice, or the content of notice.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  Even when the SSOC - the last unfavorable 
RO determination - was issued and the veteran told that he 
could further comment on his claim, neither the veteran nor 
his representative specifically argued a notice defect.  Nor 
did either report that other pertinent evidence exists, and 
that the veteran needs more time to submit it or VA 
assistance to secure it. 

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records, including VA 
examination results appropriate to this claim, and the 
veteran's written statements.  Despite appropriate notice 
during the appeal, the veteran has not identified sources of 
pertinent, existing evidence that is missing from the record 
and which he desires VA to review before adjudication.  Based 
on the foregoing, the Board concludes that VA's duty to 
assist was met, and it is not precluded from adjudicating 
this claim.


ORDER

A compensable rating for bilateral sensorineural hearing loss 
is denied.

An increased rating for tinnitus is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


